Appeal from order, Supreme Court, New York County, entered April 28, 1976, denying defendant-appellant’s motion to stay plaintiff-respondent’s partition action in Suffolk County, unanimously dismissed as moot, without costs or disbursements. A judgment of divorce of the parties contained a provision disposing of the realty which later became the subject of the partition action. Apparently acting in defense of the pertinent provision of the judgment, defendant-appellant essayed unsuccessfully here to stay the Suffolk action, at the same time moving in Suffolk with the same lack of success for summary judgment dismissing the complaint there on the basis of the earlier adjudication here. The Appellate Division, Second Department, has now reversed and granted defendant’s motion to dismiss the complaint in Suffolk (55 AD2d 925), thereby affording defendant all and even more than the relief available on her application here. Concur—Lupiano, J. P., Capozzoli, Lane, Markewich and Lynch, JJ.